Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13, 18-19 are presented for examination.  Claims 14-17 are canceled.

Allowable Subject Matter
Claims 1-13 and 18-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of receiving configuration information providing information for controlling service specific measurements for at least one radio bearer and for controlling tagging of measurement reports by the UE device with a plurality of service data flow identifiers for each radio bearer comprising at least two downlink service data flows; and reporting measurements for each of the at least two downlink service data flows per radio bearer individually.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu, US 2020/0112873
Zeng, US 2014/0126363

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 12, 2022